COFFEY, Circuit Judge,
dissenting.
We are faced with the issue of whether a private display of religious paintings by the local chapter of Junior Chamber of Commerce in a quintessential public forum, well removed from the seat of government, is protected under the Freedom of Speech Clause or violates the Establishment Clause. In the majority's eagerness to participate in the creation of an absolute wall of separation between church and state, which has never existed (see Doe v. Village of Crestwood, Ill., 917 F.2d 1476, 1481-82 (7th Cir.1990) (Coffey, J., dissenting)), petition for cert. filed, 59 U.S.L.W. 3726 (U.S. Apr. 23, 1991) (No. 90-1573), it has embarked on a journey whose end would exclude any and all religious types of expression from public forums. In its attempt to establish this novel and dangerous precedent, the majority has distorted the defendant’s arguments, misapplied the law and construed the facts on appeal from a summary judgment in the light most favorable to Doe, the moving party rather than in the light most favorable to the non-moving party, the Jaycees. The majority, in an action that is unseemly for a federal court, has performed an analysis of the proper theological content of a religious Christmas display and, while denying doing so, prioritized constitutional rights to afford less protection to religious expression in a pub-lie forum than to other forms of speech. The majority has failed to come to grips with the fact that this case must be analyzed under free speech and public forum concepts rather than as a religion clause matter, since, as I demonstrate below, it is private speech (the City has no on-going involvement with the display) and not government conduct that is primarily at issue. And the majority’s Lemon test analysis essentially raises a red herring by evaluating the Jaycee’s conduct rather than the City’s conduct.1 In contrast to the majority’s improper approach to this case, we should ask ourselves, “does the Constitution allow the City of Ottawa to exclude the Jaycees’ private religious expression from the quintessential public forum of Washington Park?” Under current First Amendment jurisprudence, the answer is “no.” Thus, I dissent.
I. FACTS
The majority’s selective presentation of the facts as well as the decisions cited in support of its holding requires that I fill in the missing elements to complete the picture. Initially let us establish that Washington Park, located in Ottawa, Illinois, is well removed from the seat of the City government; City Hall is three blocks away, and no buildings acquired or owned *793by the City of Ottawa are visible from the Park. Deposition testimony from a number of Ottawa residents affirms that Washington Park has always been a quintessential public forum with free and equal access to all for lawful purposes. The Park may be used on a first-come, first-served basis, without requesting permission from the city, and Ottawa currently has no regulations relating to the content of displays, where they may be placed or how long they may remain in place:
“Q. So if I wanted to display my pictures depicting worship of the devil tomorrow in Washington Park, I could just go in and put up those displays, is that correct?
s(c $ >¡e * ‡
“The Witness: You can put them up, we might have to have, maybe, the engineer or someone that knows where the wiring is at so you don’t get electrocuted, but yes.
>(t * # sjc Jfc ‡
“Q. And other than checking the wiring in the ground, are there any other limits on installing concrete holes in the park?
“A. No.
“Q. So I could place these holes anywhere in the park without seeking City of Ottawa’s permission, so long as I complied with the wiring in the ground, is that correct?
“A. Yes.
“Q. And the City Engineer would advise me as to whether or not I was complying with any requirements or concerns with respect to wiring in the ground?
“A. Yes.”
* * * # * *
“Q. And I could, in fact, use the Jaycee holes to display paintings depicting devil worship without seeking the permission of the City of Ottawa, is that correct?
“A. That’s correct.
* * * * * *
“Q. I could do so without seeking the permission of the Ottawa Jaycees?
“A. Yes.
“Q. So long as I got there first?
“A. Yes.”
Deposition of City Council Member William C. Ferguson at 44, 86-88.
Unrestricted public access to Washington Park dates back some 133 years to the year 1858 when Abraham Lincoln and Steven Douglas made use of the Park for one of their famous debates. In 1988, President Bush likewise chose Washington Park as a forum for a speech and rally during his presidential campaign. According to City records, the Park has been the site of a broad array of private activities in recent years, including religious activities:

1982

June 19, 1982 Residents Against Polluted Environment sponsored “Earth Day”
Aug. 2, 1984 Tora! Tora! held a concert for world peace

1983

Oct. 29, 1983 Open air meeting sponsored by the Congregation of the New Life Ministry, Inc.

1984

June 28, 1984 Special Church Service
July, 1984 Religious Concert
Aug., 1984 Concert for World Peace
Aug., 1984 Cut a Thon by Cosmetologists

1985

Jan., 1985 Illinois Valley Citizens for Life Prayer Vigil
May, 1985 Concert in Washington Park
June, 1985 United Methodist Church Services
July, 1985 University Women Book Sale
July, 1985 Grade School Band Social and Concert
Oct., 1985 United Way Lunch

*794
1986

June, 1986 Camp Fire Girls Ceremony
June, 1986 Art League Display
June, 1986 Pastor Reed Church Service
July, 1986 Arts & Crafts Show — Art League
July, 1986 A.A.U.W. Book Sale
July, 1986 Decatur Park Concert
Aug., 1986 Grade School Band Concert
Aug., 1986 Flea Market
Aug., 1986 A.A.U. Book Sale
Sept., 1986 Ottawa Lioness Club Flea Market
Sept., 1986 Nam Vets POW/MIA National Recognition Ceremony

1987

May, 1987 Ottawa Retail Council Flea Market
May, 1987 Amazing Grace Fellowship Meeting and Concert
July, 1987 New Lite Ministries Rummage Sale
July, 1987 Nam Vets — Concert
Aug., 1987 Sesquicentennial Celebration Activities
Sept., 1987 Lioness Club Flea Market
Sept., 1987 Nam Vets POW/MIA National Recognition Ceremony
Oct., 1987 All Church Concert

1988

May, 1988 Mayfest Flea Market
July, 1988 Art Show
July, 1988 Book Sale
July, 1988 Dance Show
Aug., 1988 Flea Market
Sept., 1988 Lioness Flea Market
Sept., 1988 POW/MIA National Recognition Ceremony
(Emphasis added.)
For many years the City of Ottawa in the spirit of the season and “goodwill toward others” has combined with private parties in a joint effort to decorate the downtown area during the Yuletide season. As part of the City’s decorations, it displayed a Santa Claus house in the Park each year during the 1960s and 1970s, but more recently the City displays the house in alternate years. Additionally, the lamp posts in the downtown area as well as those lamp posts in and surrounding Washington Park are garnished with Christmas decorations. In 1988 the City added the “festival of lights” to the Christmas display in Washington Park. The festival of lights included lights, candles, bows, artificial snowflakes and a fifteen foot snowman. The lights were placed on various memorials in the Park as well as on tree branches, including the trees surrounding the paintings at issue in this appeal. The giant candles, bows, snowflakes and the fifteen foot snowman all served as different focal points and were visible from in and around the Park. The Christmas display in the Park also included an evergreen Christmas tree displayed by the Salvation Army that provided its own focal point.
The paintings at issue on this appeal occupy less than one-half of the west side of Washington Park in a slightly V-shaped angle (150°), and the vertex of the display is forty-eight feet from the street. Including the area between the paintings and the sidewalk, the paintings occupy 6.34 percent of the Park. The content of the paintings can be discerned only from the west side of the Park, but the City’s Christmas display, as distinguished from the J.C.C.’s display, can be viewed from any place in the Park. A 20%' wide by 21" high sign with letters 1 1/16" high, clearly legible from the side*795walk, accompanies the paintings and states: “THIS DISPLAY HAS BEEN ERECTED AND MAINTAINED SOLELY BY THE OTTAWA JAYCEES, A PRIVATE ORGANIZATION, WITHOUT THE USE OF PUBLIC FUNDS.” Since 1980 when the Jaycees began displaying the paintings, the display has occupied the west side of Washington Park on an average of two months per year. In 1988, the last year they were displayed, the paintings were up for thirty-five days. The longest period of time that the paintings were displayed was in 1986, when they were displayed for three and one-half months. The Jaycees’ explanation for the extended period of time that particular year was that due to the snow and ice, the metal poles were frozen into the metal sleeves in the ground, thus making it impossible to remove the paintings until the thawing season. Except for the years 1964 through 1967, when the city erected the paintings, the paintings have been displayed exclusively by private parties almost every year since the inception of the original display in 1956. Indeed, there is some evidence in the record suggesting that the J.C.C. was the private party who always presented the display except for the span of four years when the City was involved.
In November of 1986, Richard Rohrer wrote a letter to the City Council requesting that the paintings be removed from Washington Park because they “represent an unacceptable endorsement of Christianity by the city and violate the constitutional rights of all Ottawans who are not Christians.” On December 2, 1986, the Ottawa City Council passed the following resolution:
“WHEREAS, for many years, the City of Ottawa has celebrated the Christmas season with many public displays of seasonal decorations throughout the community, and
“WHEREAS, the downtown area of the City has, for more than 20 years, been decorated through a coordinated effort of private and public bodies, including the County of LaSalle, City of Ottawa, Ottawa Area Chamber of Commerce, Retail Merchants Association, Ottawa Jaycees and various church and other private groups owning property in or near the downtown area, and
“WHEREAS, the decorations have consisted of ornamental lighting on the streets in downtown Ottawa; ornamental lighting, Christmas trees, lighted and festooned trees throughout the downtown area; Santa Claus house on the Courthouse lawn; ornamental lighting, and eighteen large paintings celebrating the Christmas spirit in Washington Park; nativity scenes and other seasonal decorations on private property surrounding Washington Park; ornamental lighting on the Fire and Police station and other decorations in keeping with the season, and
“WHEREAS, because of a single complaint filed with it concerning the paintings in Washington Park the City has reviewed the history of the paintings and find that they were initially commissioned by the Retail Merchants Association over 20 years ago as a portrayal of ‘The Greatest Story Ever Told’ in conjunction with and in commemoration of the spirit of Christmas; that the Retail Merchants Association for many years erected the pictures in Washington Park as part of the Christmas decorations for downtown Ottawa in keeping with the spirit of the season; that in recent years the pictures had been maintained, erected, dismantled and stored by the Ottawa Jaycees as their part in providing appropriate decorations for the community as part of the Christmas season, and
“WHEREAS, the City Council of the City of Ottawa finds that the decorations in downtown Ottawa which have been erected for more than the last 20 years by public and private agencies truly represent a cooperative effort by the community to provide appropriate seasonal yuletide spirit so that the people attracted by the Christmas decorations to shop and otherwise do their business in the downtown area will be benefitted by the traditional, beautiful and seasonally appropriate decorations which they have come to know and love for 2 decades. *796The City Council specifically finds the pictures erected by the Jaycees in Washington Park are an integral part of the seasonal decorations epitomizing Christmas in the hearts and minds of the citizens of the City.
“NOW, THEREFORE, BE IT RESOLVED by the City Council of the City of Ottawa, that after due consideration and reflection upon the complaint raised concerning the pictures in Washington Park, that this council endorse the activities of the Ottawa Jaycees in maintaining, erecting, dismantling and storing said pictures and incorporating them in the overall Christmas display that annually graces the downtown area of the City and further thanks all the other groups, public and private, who also maintain, erect, dismantle and store other portions of the Christmas decorations which are integral to the annual yuletide season and the spirit thereof.”
Subsequent to this resolution the J.C.C., at its own expense, replaced the original supports for the paintings with new concrete supports containing metal sleeves which would allow the paintings to be erected and removed with little expenditure of labor. The Jaycees designed the new supports and installed them in locations approved by the City Engineer and City Commissioner of Public Improvement (the mayor testified that any installation of a concrete foundation must be approved by the City Engineer to avoid cutting electric or water lines). Richard Rohrer filed a complaint seeking to enjoin the display of the paintings August 11, 1988; he modified his complaint January 11, 1989 to request an injunction absent restrictions on the frequency and duration of the display; and the complaint was once more amended on June 12, 1989 to substitute Jane Doe as plaintiff after Rohrer moved from Ottawa.
II. DISCUSSION
Contrary to well-established law, the district court and (to a lesser extent) the majority have for some reason unexplained viewed the record and the inferences to be drawn from it in the light most favorable to the plaintiff. In granting summary judgment as well as on an appeal from the district court’s entry of summary judgment, such preferential and improper treatment of the moving party is clearly erroneous as a matter of law. “In reviewing a grant of summary judgment, we must view the record and all inferences drawn therefrom in the light most favorable to the party opposing the motion. See United States v. Diebold, Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 994, 8 L.Ed.2d 176 (1962).” Beard v. Whitley County, REMC, 840 F.2d 405, 409 (7th Cir.1988). When the record and appropriate inferences drawn from it are construed in the light most favorable to the Jaycees as required in a motion for summary judgment, it is clear that the J.C.C.’s display of the paintings in Washington Park passes constitutional muster because the display constitutes private religious speech in an open public forum; hence, it is protected under the Free Speech Clause and cannot violate the Establishment Clause of the United States’ Constitution. Even if we were to view the facts from the majority’s perspective, which allows them to achieve their desired result by cleverly transforming this private display into a public one and denying that Washington Park is an open public forum, the paintings would still pass constitutional muster under County of Allegheny v. American Civil Liberties Union Greater Pittsburgh Chapter, 492 U.S. 573, 109 S.Ct. 3086, 106 L.Ed.2d 472 (1989).
A. Private Religious Speech in a Public Forum
Throughout the pleadings the J.C.C. emphatically asserts that the paintings are a private display entitled to First Amendment protection. Its contention is that since the City provides no support for the display and has no involvement other than to allow the Jaycees to use the space in the Park as it has allowed many a person all the way back to Lincoln and Douglas in their debate of 1858, the display may not be viewed as public speech. Yet the majority somehow construes the record as demonstrating that “[t]he City has identified itself with the display to so great an extent *797that the display cannot be viewed as a case of purely private expression in a public forum.” Maj.Op. at 770. The majority makes this conclusory statement while failing to delineate with specificity how the City has identified itself with the display. When the extent of the City’s involvement with the display is compiled, it is obvious that the City’s actions fail to convert the Jaycees’ private speech into governmental speech.2 The totality of what the majority apparently views as the City’s involvement is as follows:
1) In 1980 an article in an Ottawa newspaper reported that a City official had discovered the paintings in storage and that the mayor “hoped to find a private group willing to display the paint-ings_” Maj.Op. at 748.
2) In 1986 the City Counsel passed a resolution refusing to censor the Jaycees’ display by banning it from Washington Park.
3) In 1986 the City Counsel allowed the J.C.C., at the Jaycees’ expense, to replace the original, wornout supports for the paintings with new supports constructed according to a better design and installed at a different angle.
4) The City engineer met with the Jaycees in the Park to make certain that the new supports did not interfere with electrical or water lines.
5) In 1988 when the City Counsel decided to ban the display in response to the initiation of this law suit, the mayor expressed his personal appreciation of the paintings.
6) In 1988 the City instituted the “festival of lights” in Washington Park.
Initially, it is important to note that the mayor did not say that “he hoped to find a private group willing to display the paintings.” Maj.Op. at '748. The entirety of the reference to the mayor in the article the majority references follows:
“Mayor Jim Thomas said the city will pay the electrical bill for illuminating the paintings and help ‘in any way we can,’ except financially, if a group wants to display them again.
“ ‘These pictures would be very, very costly today to duplicate,’ he said. ‘They were considered quite expensive even at that time.’ ”3
The record is void of any evidence that the City took action to find a private sponsor for the display (or that the City has helped the Jaycees in any way other than allowing them to display the paintings). The City Parks Superintendent who discovered them in an old grandstand stated:
“ ‘We’ve got to find a home for them, got to find an owner,’ he said. ‘This building will be torn down early next spring, and the city doesn’t have another place big enough to store them.’ ”
Upon reading about the discovery of the paintings, the Jaycees contacted the City and volunteered to display the paintings; the Jaycees have been the caretakers of the paintings since that time. Since the City was forced to “find a home” for [the paintings] as a result of the old grandstand being “torn down,” there is little else the City could have done short of destroying them. Thus, stating that the City would “help ‘in any way we can,’ except financially, if a group wants to display them again” is more indicative of a desire to preserve a work of art than to “identify” the City with the message of the paintings.
Secondly, the majority somehow conjures up City “identification” with the paintings in the City Counsel resolution refusing to censor the display. In view of the fact that the issue arose only becaüse of a request to *798ban the display from the Park, passing a resolution to allow the paintings to remain is far from City involvement with them. As I shall establish below, the resolution was not only neutral, it also expressed a legitimate secular purpose, that of helping to attract business to the downtown area through allowing the Jaycees to continue financing and managing the paintings’ display. Third, in regard to the installation of new supports, the majority fails to mention that there were existing, worn-out supports in the ground, and their dilapidated state caused problems in the erection of and dismantling of the paintings yearly. In fact, weather conditions combined with the condition of the old supports allowed the paintings to freeze in place in 1986, resulting in the display remaining in the Park for an extended period of time. Thus, the old supports were in need of replacement, and the City Counsel’s mere permission allowing a private party to replace them fails to constitute City sponsorship or support for the display any more than the City’s granting a private party an easement or variance over public property implies endorsement of the party’s project. This is especially so in view of City Counsel member Ferguson’s testimony that other parties are free to use the Jaycees’ supports or to install their own. Fourth, the majority apparently finds City “identification” because the City engineer advised the Jaycees where they could install the supports. In view of the testimony from Ferguson as well as Mayor Small that the City engineer would need to approve the location of any holes in the Park for the sake of avoiding damage to underground electric lines (or possible fire and explosion), the engineer's meeting with the Jaycees in the Park fails to demonstrate a nexus between Ottawa and the display. Indeed, the City engineer’s approval of the placement of the supports, according to uncontroverted testimony in the record, is the equivalent of a “diggers’ hotline” service provided in many cities to protect the contractor (diggers) and others from injury (e.g. from electrical shock and explosions) and to prevent the interruption of service to other customers (through damage to underground gas, electric, water or telephone lines).
Fifth, the majority seems to perceive City “identification” with the paintings through statements from Mayor Small that demonstrate his personal appreciation of the display. How can a public official’s complimentary remarks concerning a private display of art transform the display into governmental speech? Significantly, the mayor never went on record as stating that the paintings reflected his, much less the municipality’s, religious beliefs. Since the paintings are a work of art with value independent of their religious message, the mayor’s appreciation may well be in reference to the aesthetic quality of the paintings rather than their message. Can we violate the Constitution by expressing our aesthetic approval of a piece of art? I think not. Finally, the majority’s statement that the City added the “festival of lights” “[i]n the hope of vindicating their legal position vis-a-vis the display” is sheer speculation and in contradiction of the record. A news article in Doe’s exhibits demonstrates that the “festival of lights” was initiated in order to replace the decoration provided by the paintings:
“While Ottawa reluctantly decided to ban the 16 paintings of Jesus displayed in Washington Park, the City Council Tuesday turned to another way to decorate the park for Christmas.
“James Bruehler, president of the Ottawa Area Chamber of Commerce and Industry, discussed adding lights and decorations to the park. The city is considering spending $3,500 of the estimated $9,600 cost.”
Ottawa Daily Times, Oct. 19, 1988 (emphasis added). Thus, the addition of the “festival of lights” to the Christmas decorations in the Park is unrelated to a City attempt to justify allowing the paintings to remain in the Park, and. it fails to establish a connection between the City and the Jaycees’ display.
Even viewing the evidence referred to and inferences therefrom objectively (rather than in the light most favorable to the Jaycees), the majority’s conclusion that the *799paintings “cannot be viewed as a case of purely private expression in a public forum” is clearly erroneous. The majority, even in its convoluted effort to uphold the district court through viewing the record in the light most favorable to Doe, has failed to demonstrate that the Jaycees’ display is anything other than what the Jaycees assert, private speech. The question thus becomes whether private religious speech in a quintessential public forum is entitled to the same degree of protection as other private speech in public forums.
Perry Education Association v. Perry Local Educators’ Association, 460 U.S. 37, 103 S.Ct. 948, 74 L.Ed.2d 794 (1983) is the appropriate starting point for an analysis of private speech in a quintessential public forum:
“In places which by long tradition or by government fiat have been devoted to assembly and debate, the rights of the State to limit expressive activity are sharply circumscribed. At one end of the spectrum are streets and parks which ‘have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions.’ Hague v. CIO, 307 U.S. 496, 515, 59 S.Ct. 954, 963, 83 L.Ed. 1423 (1939). In these quintessential public forums, the government may not prohibit all communicative activity. For the state to enforce a content-based exclusion it must show that its regulation is necessary to serve a compelling state interest and that it is narrowly drawn to achieve that end. Carey v. Brown, 447 U.S. 455, 461, 100 S.Ct. 2286, 2290, 65 L.Ed.2d 263 (1980).”
Id., 460 U.S. at 45, 103 S.Ct. at 954-55. The Supreme Court has not as of this date directly addressed the question of private religious speech in a “quintessential public forum.” In Allegheny, a case the majority considers to be factually similar to this one, the Court specifically noted that it was not addressing the kind of public forum issue we have before us. Indeed, the Supreme Court cited McCreary v. Stone, 739 F.2d 716 (2nd Cir.1984), aff'd by an equally divided court, sub nom. Board of Trustees of Scarsdale v. McCreary, 471 U.S. 83, 105 S.Ct. 1859, 85 L.Ed.2d 63 (1985), as an example of a case addressing private religious speech in a public forum: “the créche here does not raise the kind of ‘public forum’ issue presented by the créche in McCreary v. Stone.” Allegheny, 109 S.Ct. at 3104 n. 50. Thus, in order for the J.C.C.’s display located in a public forum to be analyzed properly, it must be viewed like the créche located in a public forum in McCreary, precedent which the majority casts aside and fails to acknowledge, rather than the créche positioned on the Grand Stairway entering the County Courthouse in Allegheny.
In McCreary, a Village in. New York refused to grant a private organization permission to place a créche in a public park, which the district court found to be a public forum because “the Village has never shown an inclination to legally establish or even describe [the park] as anything other than a park of the kind that is traditionally dedicated to First Amendment activi-ties_” McCreary v. Stone, 575 F.Supp. 1112, 1123 (S.D.N.Y.1983). The Second Circuit stated that the issue before it was “whether the Village’s content-based denials of the applications to display a créche for a period of approximately two weeks during the Christmas holiday season at Boniface Circle, a traditional public forum, were necessary in order to serve the compelling state interest of avoiding contravention of the Establishment Clause of the First Amendment.” 739 F.2d at 723. The district court had decided that the content-based exclusion was proper through distinguishing Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), but the Circuit Court disagreed. McCreary, 739 F.2d at 723. Relying on Widmar as well as Lynch v. Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984), the Second Circuit reversed and remanded “for the entry of an injunction prohibiting the Village from relying on the Establishment Clause as a reason for prohibiting the erection of a créche [in the] traditional public forum, for a period of approximately two *800weeks during the Christmas holiday season. McCreary, 739 F.2d at 730. The Second Circuit clearly recognized that the government, including the courts, may not exclude religious expression from open public forums. In contrast to McCreary, the trial court held that the “City Defendants may — and must — regulate religious speech in Washington Park, including that of the Jaycees, if such speech presents the danger of a violation of the Establishment Clause.” Doe v. Small, 726 F.Supp. 713, 724 (N.D.Ill.1989) (emphasis added). This unusual and legally insupportable proposition of law — that the government must regulate (and apparently ban) private religious speech in a public forum if there is a possibility of an Establishment Clause question — cannot be valid if McCreary is still good law, which is evident from the nation’s highest Court’s reference to it in Allegheny. The trial court relied on Allegheny’s statement that the Constitution “prohibits the government’s support and promotion of religious communications,” id. (quoting Allegheny, 109 S.Ct. at 3105), for its proposition, but the Allegheny quotation merely prohibits government endorsement of a message; its language is loud and clear that it does not now, nor has it ever, mandated government regulation of private religious speech.
It is well established that private religious speech is protected under the Free Speech Clause of the First Amendment. “[R]eligious worship and discussion ... are forms of speech and association protected by the First Amendment. See, e.g., Heffron v. International Soc. for Krishna Consciousness, Inc., 452 U.S. 640, 101 S.Ct. 2559, 69 L.Ed.2d 298 (1981); Niemotko v. Maryland, 340 U.S. 268, 71 S.Ct. 325, 95 L.Ed. 267 (1951); Saia v. New York, 334 U.S. 558, 68 S.Ct. 1148, 92 L.Ed. 1574 (1948).” Widmar v. Vincent, 454 U.S. at 269, 102 S.Ct. at 274 (footnote omitted). The Supreme Court has to date not been asked to address the question of whether the Establishment Clause or the Free Speech Clause would prevail if the two were in conflict, see id. at 273 n. 13, 102 S.Ct. at 276 n. 13, but there is little reason to believe that the two clauses could be in conflict. As Justice O’Connor writing for the Court, noted last year, “there is a crucial difference between government speech endorsing religion, which the Establishment Clause forbids, and private speech endorsing religion, which the Free Speech and Free Exercise Clauses protect.” Board of Educ. of Westside Community Schools v. Mergens, — U.S. -, 110 S.Ct. 2356, 2372, 110 L.Ed.2d 191 (1990) (emphasis original). When there is an Establishment Clause violation, there must either be a governmental expression involved or a governmental policy benefit-ting, endorsing or entangling the government with the religious message of a private speaker. See Allegheny, 492 U.S. 573, 109 S.Ct. 3086 (County allowed a private display of créche at seat of government in area not normally open to private structures); Stone v. Graham, 449 U.S. 39, 101 S.Ct. 192, 66 L.Ed.2d 199 (1980) (Ten Commandments on classroom walls constituted government speech); Lemon v. Kurtzman, 403 U.S. 602, 91 S.Ct. 2105, 29 L.Ed.2d 745 (1971) (State support of religious schools caused excessive entanglement between state and religion); American Jewish Congress v. Chicago, 827 F.2d 120 (7th Cir.1987) (Creche in seat of government implied city endorsement of message); American Civil Liberties Union v. City of St. Charles, 794 F.2d 265 (7th Cir.1986) (Cross on fire station was government speech). Private religious speech itself in a quintessential public forum does not and cannot violate the Establishment Clause, since it limits the government alone, and thus an analysis of private religious speech under traditional Establishment Clause analysis is inappropriate.
The majority improperly applies .the Lemon test to private religious speech in a public forum in order to justify its rejection of the J.C.C.’s public forum argument. The majority follows the erroneous rational of the district court in making the novel and analytically deficient assertion that “[i]f a group asserts that particular religious speech in a public forum does not offend the Establishment Clause, it is still obliged to show that the expression satis*801fies the Lemon and endorsement tests if the challenged practice is to stand.” Maj.Op. at 770 (emphasis added). This proposition imposes a novel and suspect burden on private speech. Since when does a private party bear the burden of proving that his or her speech or actions are constitutional? As I understand the law, I had always thought that the party striving to restrict private speech bore the burden of proving that such limitations were justified. Moreover, the majority’s reliance on Wid-mar for this proposition is misplaced. In Widmar, the Supreme Court noted that it is the government policy involved that must past the Lemon test. Widmar, 454 U.S. at 271, 102 S.Ct. at 275.4 (Here the government policy is to follow the constitutional mandate of allowing equal access to its public forums.) Moreover, a practice
“is not unconstitutional simply because it allows churches to advance religion, which is their very purpose. For a [practice] to have forbidden ‘effects’ under Lemon, it must be fair to say that the government itself has advanced religion through its own activities and influence. As the Court observed in Walz, ‘for the men who wrote the Religion Clauses of the First Amendment the “establishment” of a religion connoted sponsorship, financial support, and active involvement of the sovereign in religious activity.’ 397 U.S., at 668, 90 S.Ct. at 1411.”
Corporation of Presiding Bishop v. Amos, 483 U.S. 327, 337, 107 S.Ct. 2862, 2869, 97 L.Ed.2d 273 (1987) (emphasis original). The majority has clearly erred in applying the Lemon test to private speech rather than government action. It is inconceivable under the clear mandate of existing Supreme Court case law that private religious speech in a public forum must pass the Lemon test, for nearly all private religious expression has the purpose of promoting some religious belief or practice. If the Lemon test were applicable to private religious speech in a public forum, all religious speech would have to be excluded from public forums.
The majority’s orchestrated confusion on the application of the Lemon test is evident throughout its opinion in its conflation of the Jaycees’ practice of exhibiting the paintings with the City policy allowing the display as well as in its consistent references to the unconstitutional purpose of the paintings and even to the “Jaycees’ unconstitutional purpose.” Maj.Op. at 759. How can a private party’s purpose be unconstitutional? State action is the sine qua non of a First Amendment violation, and the J.C.C. is acting for and on behalf of itself, a privately sponsored group, not for the City or any governmental agency. A private party may certainly request governmental action, but neither the request nor the party’s motive (or “purpose”) necessarily implicates the Constitution. The majority further states that “it is beyond dispute that endorsement of religion was the reason for the display,” id. at 760, as if a private group is not entitled to endorse whatever religion they deem proper, if any. Of course the Jaycees intended to endorse the message of the paintings, which they view as conveying the true meaning of Christmas.5 They have a constitutionally protected right to endorse religion in a public forum as long as they do not violate a reasonable time, place or manner regulation.
Because of the majority’s misapplication of the Lemon test, it assumes that the *802Jayeees’ rights under the Free Speech Clause are in conflict with the Establishment Clause.6 Id. at 770. Then while disavowing that it is prioritizing constitutional rights, the majority places what it considers “a minimal burden on the Jayeees’ right to free expression” in order to avoid an imagined violation of the Establishment Clause without explaining how the Establishment Clause has priority over the Free Speech Clause. As demonstrated above, the Jayeees’ display of the paintings does not violate the Establishment Clause because the display is nothing more than private speech in a public forum. Rather, the federal court’s action in enjoining the display of the Jayeees is in violation of the Free Speech Clause and in my humble opinion is beyond any legitimate exercise of the power of our federal justice system. The court must find an unconstitutional policy or practice of a governmental entity, in this instance the City, in order for it to be able to justify the issuing of an injunction, and when and if an unconstitutional policy or practice of the government is found to exist, the injunction must be directed toward that specific policy or practice.
In the instant case, the district judge found the Jayeees’ display to be unconstitutional, and directed his injunction against the City: “Jayeees’ display ... doubly violates the Establishment Clause ... City is therefore ordered to have the paintings re-moved_” Doe v. Small, 726 F.Supp. at 724-25. While the district court had jurisdiction under the Establishment Clause of the First Amendment to determine whether the City policy was constitutional and to enjoin unconstitutional governmental policies or conduct, the court was without jurisdiction to determine the constitutionality of private speech, as there is no constitutional limitation on private speech. Since private speech in and of itself cannot violate the First Amendment, the Constitution affords no basis of jurisdiction for evaluating private speech. Thus, the district court, and this Court, are without jurisdiction to decide that the Jayeees’ display passes or fails the Lemon test. Indeed, the plaintiffs pleadings on file with the court do not request absolute exclusion of the paintings from Washington Park. The plaintiff’s second amended complaint requested the court to “[e]nter a permanent injunction prohibiting defendants from allowing the display of the paintings in Washington Park without [any] limits on the frequency and duration of such display sufficient to avoid violation of the Establishment Clause of the First Amendment to the United States Constitu-tion_” (Emphasis added). If the plaintiff has suffered a constitutional injury, which I do not concede, it can only be grounded on the lack of regulation from the City. I know of no precedent that justifies mandating regulation of public forums, but if there were, the district court, pursuant to the remedy requested, should have only required the City to draft proposed regulations.
It is clear that the district court based its decision on the same twisted application of the Lemon test to private speech that the majority propounds, thus concluding that “it makes no difference to the analysis or result that Washington Park may be a public forum.” Doe v. Small, 726 F.Supp. at 724. The district judge repeatedly demonstrates and repeats his analytical error in referring to the unconstitutional purpose and effect of the paintings. After quoting the Lemon formula, he states, “[i]f the challenged display violates any one oí those criteria, the display is unconstitutional.... Here plaintiff urges the paintings run afoul of not just one but each of the first two prongs.” Id. at 719 (emphasis added and emphasis in original). The court for reasons unknown failed to distinguish between a governmental display, Lynch v. *803Donnelly, 465 U.S. 668, 104 S.Ct. 1355, 79 L.Ed.2d 604 (1984), a private display in the seat of government, Allegheny, 492 U.S. 573, 109 S.Ct. 3086, American Jewish Congress v. Chicago, 827 F.2d 120 (7th Cir.1987), and a private display in a public forum, McCreary v. Stone, 739 F.2d 716 (2d Cir.1984). I repeat that in the latter, the governmental policy alone is subject to the Lemon analysis. In the trial court’s analysis, however, “[o]nly one reasonable inference flows from City’s decision to allow this blatantly religious display on public property instead of other more secular displays: City intended to promote that religious message, for no secular message may fairly be attributed, to the display in its totality.” Doe v. Small, 726 F.Supp. at 721 (emphasis added).7 The district judge then crafted the misapplication of the Lemon test to the private display in concluding that “[bjecause the sole purpose behind the display of the intensely religious paintings was to promote the religious message, City Defendants violated the Establishment Clause by allowing the Jaycees to construct and maintain the paintings in the Park.” Id. at 722 (emphasis added). The trial judge then went on to state that even if the purpose were proper (he vacillates between speaking of the purpose of the Jaycees and the purpose of the City without distinguishing between them), “the display would still be clearly unconstitutional because its overall effect is obviously to endorse the Christian religion.” Id. (emphasis added). And again the court states, “[i]t cannot be gainsaid that the primary effect of the currently challenged paintings is clearly to endorse the Christian religion.” Id. at 723 (emphasis added). So what? The purpose and effect of a private party’s religious speech in an unlimited public forum does not affect the question of whether the government has violated the Establishment Clause. Yet the district judge’s reliance on the application of the Lemon test to the Jaycees for his holding is made clear in the following:
“Because Jaycees’ display of paintings depicting .the life of Jesus in the park has both the primary purpose and primary effect of endorsing an overtly religious message, the display doubly violates the Establishment Clause of the First Amendment to the Constitution. This Court has been advised that the paintings have already been put up on display for the current season. City is therefore ordered to have the paintings removed by December 8, 1989 and to forego any future display of the paintings in the Park 'by any group.”
Id. at 724-25 (emphasis added) (footnotes omitted). I fail to understand how private speech in a public forum far removed from the seat of government could be declared unconstitutional. This misapplication of the Lemon test to private religious speech in a public forum is without precedent and must not be allowed to stand.
Despite the district court’s and the majority’s rather cavalier dismissal of the relevance of the public forum to this case, the fact that Washington Park is a public forum is the decisive factor. There is ample support in Supreme Court jurisprudence for the proposition that any regulation of speech in a public forum must allow for equal access to religious speech in order to pass constitutional muster. Indeed, subsequent events in the history of the Menorah at issue in Allegheny clearly demonstrates the constitutional mandate of equal access for religious speech:
“In 1989, following the Allegheny County decision, the City of Pittsburgh rejected a request to place the Menorah again, and suit was brought in an at*804tempt to force the City to do so, under the traditional doctrine that if a use is permissible in a public forum, it is unconstitutional discrimination and deprivation of first amendment rights to deny use based on the message conveyed, or on any grounds other than generally applicable regulations of time, place, and manner of use. The following sequence of decisions then resulted.
“The district court granted an injunction requiring the City to allow the placement, on public forum grounds. Chabad v. City of Pittsburgh, CA No. 89-2432 (W.D.Pa. Dec. 21, 1989).
“The Third Circuit stayed that order. No. 89-3793 (3rd Cir. Dee. 21, 1989).
“Justice Brennan vacated the order of the Third Circuit, leaving in effect the order requiring the city to allow the placement. 58 U.S.L.W. 3426 (Dec. 22, 1989).
“The Supreme Court, three justices dissenting, declined to vacate the stay granted by Justice Brennan. [ — ] U.S. [-], 110 S.Ct. 708 [107 L.Ed.2d 729] (Dec. 29, 1989).
“Thus, although there was no clear statement of law or reasoning in any of the decisions, all of which were rendered within one week, start to finish, the ultimate result was that a city was forced to allow the display of a nearly-naked menorah on the grounds that it was being placed in a traditional public forum and contained appropriate and sufficient disclaimers.”
Americans United for Separation of Church and State v. City of Grand Rapids, 922 F.2d 303, 308-09 (6th Cir.1990). The above series of events, resulting in the City of Pittsburgh being required to allow the placement of a Menorah in a public forum, highlights the inappropriateness of analyzing private religious speech under the Establishment Clause as opposed to the free speech and public forum doctrines. Additionally, it illustrates the district court’s and the majority’s error in excluding the J.C.C.’s religious expression from a public forum.
In both Widmar, 454 U.S. at 270-76, 102 S.Ct. at 275-78, and Mergens, 110 S.Ct. at 2370-73, the Supreme Court rejected the argument that the Establishment Clause should bar the use of limited public forums by religious groups. Nonetheless, the district court and the majority rely on Widmar for the proposition that the “government has a compelling interest in complying with the constitutional requirement not to violate the Establishment Clause.” Maj.Op. at 770; see Doe v. Small, 726 F.Supp. at 724. The Widmar Court did state that “the interest of the University in complying with its constitutional obligations may be characterized as compelling.” Widmar, 454 U.S. at 271, 102 S.Ct. at 275 (emphasis added). However, the Supreme Court refused to hold that allowing equal access to the limited public forum at issue in Widmar would violate the Establishment Clause. The Establishment Clause concerns were insufficient to justify a content-based exclusion of religious speech from a forum open to all other student groups.
Moreover, in Mergens the Supreme Court, citing Widmar, stated that a policy of equal access to religious speech, even in a limited public forum, is constitutionally mandated:
“The message [sent by equal access] is one of neutrality rather than endorsement; if a State refused to let religious groups use facilities open to others, then it would demonstrate not neutrality but hostility toward religion. ‘The Establishment Clause does not license government to treat religion and those who teach or practice it, simply by virtue of their status as such, as subversive of American ideals and therefore subject to unique disabilities.’ ”
Mergens, 110 S.Ct. at 2371 (citation omitted) (emphasis added). The district court’s absolute ban on exhibiting the paintings in Washington Park is a clear demonstration of such “hostility toward religion” because the Park is open to all other legal activities. I am convinced that there is a stronger policy for equal access in an open public forum such as Washington Park than in a limited one like Widmar (university facili*805ties) or Mergens (high school facilities). But the majority, in an unconvincing attempt to distinguish Mergens, writes it off as a case where “the Court considered the limited question of whether the Equal Access Act ... prevents a high school from denying a student religious group permission to meet on school property during non-instructional time_ The case was decided on statutory grounds.... ” Maj.Op. at 772. The majority has once again misstated the case at issue by ignoring the constitutional challenge to the Equal Access Act in Mergens. It is true that one section of the Mergens opinion did deal with the interpretation of the Equal Access Act, but the other section of the opinion affirmed the constitutionality of the Act in the face of a claim that allowing equal access to religious groups violated the Establishment Clause. The Supreme Court stated that “[t]he proposition that schools do not endorse everything they fail to censor is not complicated.” Mergens, 110 S.Ct. at 2372. The same proposition holds true for local governments; in fact, a high school may constitutionally censor speech in the forums it creates, see Hazelwood School District v. Kuhlmeier, 484 U.S. 260, 108 S.Ct. 562, 98 L.Ed.2d 592 (1988); Bethel School Dist. v. Fraser, 478 U.S. 675, 106 S.Ct. 3159, 92 L.Ed.2d 549 (1986), but a governmental entity may never censor speech (especially private speech) in a public forum absent a compelling state interest. The Supreme Court did not find that the Establishment Clause provided a compelling state interest even in the limited forum where speech may be censored in Mergens. If the Establishment Clause fails to provide a compelling state interest in a limited public forum, I fail to comprehend how it can constitute a compelling state interest in an unlimited public forum. The majority and the district court attempt to distinguish Widmar in the same manner as the trial court in McCreary (see McCreary v. Stone, 575 F.Supp. at 1132), by finding that the challenged display was the only display frequently erected in the park. The Second Circuit found the fact that the park was available to all groups, even if not used by them, an important factor. McCreary, 739 F.2d at 727. The novel idea that regular use of a public forum by only one private party implies government endorsement is without support either in law or logic. Furthermore, the majority's assertion that the paintings “are the only visual display erected with any regularity whatsoever in the Park, and the Jaycees are the only group to use the Park to engage in expression for an extended period of time,” Maj.Op. at 772, is another misstatement of the record. It is undisputed that the World War Association of Ottawa erected a permanent War Memorial in 1984. I would think a permanent War Memorial certainly must be viewed as a visual display that expresses a viewpoint for an extended period of time, but the majority brushes the significance of the Memorial aside with a notation that “it has no religious connotations.” Id. at n. 21. The lack of “religious connotations” is immaterial to the issue of whether the Memorial is a means of “engaging] in expression for an extended period of time.” In addition to the permanent War Memorial, a Santa Claus house was displayed yearly during the 1960s and 1970s (currently in alternating years), the lamp posts in the Park traditionally have been decorated for Christmas, and now, with the “festival of lights,” there is an additional yearly visual display.
In a further attempt to distinguish Wid-mar, the majority states that “the Widmar Court found no empirical evidence that by allowing the religious group to meet, they would in some way dominate the open forum. Here the paintings, taking up a portion of one side of the Park, dominate the public forum during and after the Christmas season.” Maj.Op. at 772. The majority’s distinction is fundamentally flawed in that it overlooks the reason the forum in Widmar (as well as the forum in Mergens) was deemed public — the forum was a gov-ernmentally created limited public forum precisely because of the broad spectrum of groups using it; in contrast, a public park is a quintessential public forum by its very nature. The Supreme Court’s passing mention of a possible concern over religion dominating a limited public forum created *806by the government in Widmar falls far short of raising a concern over religion dominating a quintessential public forum. There is no precedent for excluding religious speech from an unlimited public forum merely because no one else uses the forum as much. Moreover, it seems to me that a permanent war memorial makes use of the Park to a greater extent than a once-a-year Christmas display. Hence, it is evident that the equal access mandate of Widmar is more binding on this case than the majority is willing to admit.
In attempting to avoid and cast asunder the equal access mandate of Mergens and Widmar, the majority somehow without support in the record comes to the conclusion “that neither the municipal policies or practices in Ottawa support a finding that the City had a policy of equal access to the Park.” Maj.Op. at 772.8 I find this conclusion astounding and unconvincing in light of the record here. City council members testified that the City has no restrictions on the use of Washington Park. Moreover, the record clearly demonstrates an abundant usage of the park in long past (1858), as well as recent history (see supra pp. 793-794). Yet the majority bases its statement on the fact that “there was no statute in the City of Ottawa explicitly setting forth a policy of equal access to the Park. Rather, the Court has before it only the defendant’s assertion that an unwritten equal access policy exists.” Id. at 772. The majority’s conclusion stands the law on its head with the newly created legal theory premised on a foundation of quicksand of imposing a burden on defendants in constitutional suits of proving that they have not violated the Constitution. I would have thought it is beyond dispute that the burden of proving a violation of the Establishment Clause is on the party alleging the violation, the plaintiff. But the record is devoid of any evidence of the City not allowing equal access to all in Washington Park; in fact, in this dissent I have identified some thirty-plus private groups who have made use of the Park {see pages 793-794) for organized events in recent years. I am convinced beyond the shadow of a doubt that if the evidence in the record established that the City allowed the Jaycees to have access to the Park and denied access to others, the plaintiff most certainly would have brought that evidence to the court’s attention. In the absence of a specific allegation to the contrary, the City is entitled to a presumption that it followed the constitutional mandate of allowing equal access to Washington Park. Moreover, the record is clear {see id.) that Washington Park has traditionally been open to a broad array of private activities, religious and non-religious, alike. The majority has failed to cite any authority for the proposition that a public park will be deemed a quintessential public forum only if there is a written policy to that effect. The government is under a constitutional mandate to allow equal access to all public forums, and it may be enjoined from discriminating against any party. How then, in the absence of evidence of any person or group being excluded from the Park, can the majority conclude, that there is no equal access policy? The majority argues that “[t]he existence of an equal access is clearly an ultimate question, a constitutional fact that requires this Court to review the record de novo. As such, this Court is under no obligation to draw inferences favorable to the non-moving party.” Maj.Op. at 761. While the majority is correct in stating that we review “constitutional facts” de novo, that fails to justify shifting the burden of proving a constitutional policy to the defendants. The burden of proving that the City does not allow equal ac-‘ cess to Washington Park was on Doe, and she has failed to meet that burden. Like the district court in McCreary v. Stone, we should hold that Washington Park is an open public forum because “the [City] has never shown an inclination to legally establish or even describe [the Park] as anything other than a park of the kind that is tradi*807tionally dedicated to First Amendment ac-tivities_” 575 F.Supp. at 1123.
The majority also justifies its rejection of the Jaycees’ public forum argument by holding that
“[t]he City has identified itself with the display to so great an extent that the display cannot be viewed as a case of purely private expression in a public forum. For this reason, the public forum ■analysis as the Jaycees would have us apply it is inappropriate. This court need not find a compelling interest sufficient to curtail the Jaycees’ private expression, because the degree of government involvement and endorsement brings the case squarely within the purview of the Establishment Clause analysis.”
Maj.Op. at 770.9 The majority then mis-characterizes the most recent Establishment Clause cases from this Court. It makes a clever, but ineffective, attempt to distinguish the Jaycees’ exhibit from this Court’s very clear and unambiguous language in Doe v. Village of Crestwood, 917 F.2d 1476 (7th Cir.1990), that supports the Jaycees’ public forum argument on the basis of the assumptions (which are invalid whether viewing the record in the light most favorable to the Jaycees or Doe) that the City is a sponsor of the display and the Park is closed to other groups.10 In Crest-wood, the Court said that
“[t]he Park is a public forum. If the Festival, too, is open to private groups that wish to participate, and if the Crest-wood Women’s Club (or a church) were the sponsor of the mass, it would be difficult to find an obstacle in the Establishment Clause of the First Amend-ment_ A government may not close its public forums to religious practice by private parties. Widmar v. Vincent, 454 U.S. 263 [102 S.Ct. 269, 70 L.Ed.2d 440] (1981); Fowler v. Rhode Island, 345 U.S. 67 [73 S.Ct. 526, 97 L.Ed. 828] (1953). Although the holding of the mass in a public park creates a possibility that some members of the public will assume sponsorship (as opposed to acquiescence) by the polity, the government’s obligation not to discriminate against religious speech in circumstances in which secular speech would be allowed prevails.”
Id. at 1478 (emphasis added). In order that they might support their argument, the majority in their opinion selectively quoted only the second sentence of the four sentences treating the subject matter at issue. Obviously, it is because the reasoning set forth in the four sentences dealing with this issue flies directly in the face of and in contradiction of the majority’s holding. In Crestwood, the majority concluded that the festival was not open to all private groups (it assumed, as we should here, that a public forum is governed by the constitutional mandate of equal access) and that the district court’s finding that the Italian mass was sponsored by the Village was not clearly erroneous. In the instant case there is no question, based upon the record, that the Jaycees sponsor the display and that Washington Park is an open forum. The majority assumes, however, that “[t]he second part of this statement [from Crest-wood], that private sponsorship of a religious display would require a different outcome, presumes that sponsorship is wholly private.” Maj.Op. at 770. That assumption leaves much to be desired, as the majority in Crestwood never dealt with the issue of dual sponsorship, and in fact never stated that sponsorship must be “wholly private”: “if the Crestwood Women’s Club (or a church) were the sponsor of the mass, it would be difficult to find an obstacle in the Establishment Clause....” Neither the majority in Crestwood nor the majority here has cited any precedent for enjoining private speech rather than public sponsorship in the event there is dual sponsorship of religious speech. Moreover, the majority in Crestwood “assume[d] that the dis*808trict judge [would] take evidence and make more detailed findings concerning the sponsorship of the mass and what, if anything, the Village has done (or could do) to demonstrate that it is providing a public forum but not endorsement” before enjoining future religious services at the festival. Crestwood, 917 F.2d at 1479 (emphasis added). The Crestwood Court recognized that even if there were Village sponsorship of the mass in the past, the Village could remedy that in the future. Other courts have recognized the same ability of government to disassociate itself from private expression which could be attributed to it. See American Civil Liberties Union v. Wilkinson, 895 F.2d 1098 (6th Cir.1990) (conditions ordered by district court adequate to avoid impression of state endorsement of religious message inherent in a creche); McCreary v. Stone, 739 F.2d 716 (2d Cir.1984) (remand for determination of size of sign necessary to disassociate the City from a free-standing creche in a public park). The district court and the majority in the instant case gratuitously assume that no disclaimer would or could be framed that would effectively disassociate the City from the paintings; that assumption is clearly erroneous.
As further justification for refusing to apply the public forum doctrine to the Jaycees’ display, the majority also cleverly misconstrues our recent opinion in Lubavitch Chabad House, Inc. v. Chicago, 917 F.2d 341 (7th Cir.1990), and distorts the Jaycees' public forum argument. In referring to our opinion in Lubavitch, the majority states that “the Court concluded that the City restriction preventing a menorah from being displayed in a public area of [O’Hare Ajirport was a reasonable time, place or manner restriction on speech under applicable First Amendment jurispru-dence_” Maj.Op. at 773 (emphasis added). The City regulations in Lubavitch did not prohibit “a menorah from being displayed in a public area of the airport.” The regulations at issue, in clear and unambiguous language, prohibited only the erecting of free-standing structures without the leasing of space from the governmental unit for that purpose, thus enabling the City to avoid “obstructions to the use of the airport or interference with airport operations.” Lubavitch, 917 F.2d at 346. The regulations made no distinction as to types of structures prohibited; any and all structures were prohibited from being erected outside of areas designated as leased space. Once again the majority justifies its fallacious reasoning through a selective quotation and once again takes words out of context and fails to quote the sentence following our statement that the Constitution does not mandate unrestricted access to public forums for the purpose of erecting structures at will: “First Amendment jurisprudence certainly does mandate that if the government opens a public forum to allow some groups to erect communicative structures, it cannot deny equal access to others because of religious considerations, Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981), but the record is clear that the City has prohibited all groups from erecting structures in the airport public areas.” Id. at 347 (emphasis added). The majority omits this sentence for reasons obvious, as the reasoning recited therein clearly states that we would have held unconstitutional a regulation that excluded religious structures, including Menorahs, while allowing non-religious structures. In summary we stated that “we are of the opinion that Lubav-itch has no constitutional right at issue, since it is free to exercise the right to display religious symbols at O’Hare in the same manner as anyone else — by leasing space or by carrying hand-held symbols or signs.” Id. (emphasis added). Ignoring this statement, as well as the fact that the regulations involved in Lubavitch were content-neutral and that O’Hare is a limited public forum, the majority states: “This recognition [that the regulations provided reasonable time, place and manner restrictions] has broader application to other cases in which claimed access to a public forum brings constitutional rights into conflict." Maj.Op. at 773 (emphasis added). Clearly Lubavitch had no constitutional right at issue since the regulations were content-neutral, so there were no conflicting constitutional rights in Lubavitch; *809in contrast with Lubaviteh, the Jaycees have a constitutionally protected right to speak in the unlimited public forum of Washington Park absent reasonable time, place and manner restrictions. Furthermore, Doe has neither the ability nor a constitutionally protected right to impose time, place or manner restrictions on other private speakers in a public forum, as did the City of Chicago. The majority’s analysis, by design, takes a convoluted twist when it applies the doctrine of reasonable time, place and manner restrictions to justify total exclusion of the paintings from Washington Park. I feel confident that the majority understands that there is a world of difference between a City attempting to regulate speech in a public forum and a private party attempting to regulate or exclude it. Yet, the majority, continuing in its misapplication of the holding in Lubav-itch, analyzes this case as if the City rather than Doe were attempting to regulate the Jaycees’ speech, and as if the Jaycees were claiming an absolute right to display the paintings in Washington Park in the face of reasonable time, place and manner restrictions. Neither of these conditions are true — Ottawa has not promulgated any regulations for the use of Washington Park nor is it attempting to impose any restrictions on speech, and because the Jaycees realize that content-neutral restrictions on speech are legitimate, they do not and need not claim an absolute right to speech in a public forum; the Jaycees merely argue, in accordance with well-established law, that the Establishment Clause fails to justify discrimination against religious speech in a public forum, especially in an unlimited public forum far removed from the seat of government. In light of Widmar and Mer-gens, I fail to understand how the majority can hold otherwise. Cases dealing with reasonable time, place and manner restrictions provide no basis for excluding religious speech from a public forum. Incidentally, I note that the Sixth Circuit, reading and applying our analysis in full context, had little trouble understanding our reasoning in Lubaviteh as contrasted with the majority in this ease. In describing the O’Hare regulations, the Sixth Circuit recently said, “[tjhese regulation [sic] did not apply to religious displays only, nor did they refer to the expressive content of the displays in any way. As such, they were content-neutral and constitutionally acceptable under Widmar.” Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458, 462 (6th Cir.1991).
The majority finds support for its exclusion of the paintings from Washington Park in two Circuit Court cases decided since the Supreme Court’s decision in Allegheny, Kaplan v. City of Burlington, 891 F.2d 1024 (2d Cir.1989), and Smith v. County of Albemarle, 895 F.2d 953 (4th Cir.1990), both of which contain strong and well-reasoned dissents. In Kaplan, a Chanukah Menorah was excluded from “City Hall Park,” which was next to City Hall, and in Smith, a créche was excluded from the front lawn of the County Office Building. The majority overlooks the emphasis both courts placed on the placement of the displays in relation to the near proximity of the seat of government, a factor not present here. Although I agree with the dissents in both of those cases, the J.C.C.’s display of the paintings in Washington Park is readily distinguishable from Kap-lan and Smith because Washington Park is far removed (three blocks away) from any Ottawa seat of government. Thus, Kaplan and Smith are unpersuasive support for the majority’s treatment of the public forum issue.
I am persuaded that two recent Sixth Circuit cases are far more convincing than Kaplan or Smith. In Americans United for Separation of Church and State v. City of Grand Rapids, 922 F.2d 303 (6th Cir.1990) (AUSCS), the plaintiff sued the City of Grand Eapids in an -effort to exclude a Chanukah Menorah from being displayed in a public forum surrounded by city buildings. Chabad House had displayed the Menorah during the Chanukah season for the past six years. The district court enjoined the display of the free-standing Menorah, and the Sixth Circuit stayed the injunction pending the final disposition of the suit. The court reasoned that Chabad House would ultimately prevail, since the *810Menorah was being displayed in a public forum. The court noted that Allegheny did not rest on public forum grounds, and disagreed with Kaplan and Smith. The court cited four reasons for its holding: 1) the impact of the sign disclaiming city sponsorship of the Menorah; 2) the Sixth Circuit’s acceptance of the public forum argument; 3) evidence in subsequent, actions regarding the Menorah at issue in Allegheny that demonstrates Supreme Court sympathy with the public forum argument; and 4) the Sixth Circuit’s belief that the presence of a “privately owned and maintained religious symbol, accompanied by a sign identifying its sponsor [and disclaiming government sponsorship], for a relatively short period of time in a traditional public forum does not convey a message of governmental endorsement of religion merely because the forum is located next to City Hall....” Id. at 309 (quoting Kaplan, 891 F.2d at 1034 (Meskill, J. dissenting)). In an even more recent case, Congregation Lubavitch v. City of Cincinnati, 923 F.2d 458 (6th Cir.1991), the Sixth Circuit refused to stay an injunction requiring the City of Cincinnati to allow Lubavitch to display a lighted Menorah in Fountain Square, a public forum, during Chanukah. Cincinnati had a clear policy of refusing to allow religious symbols in Fountain Square even though it allowed other symbolic speech. The City stated that it “has not and does not permit the erection of an unattended, semipermanent religious display on Fountain Square.” Id. at 461. The Court refused to grant a stay because
“the City has not made a strong showing that [the district judge] was incorrect in concluding on the facts and arguments before him that ‘where a public square is maintained for the presentation of various forms of belief, social, political and religious, the municipality may not bar from that square a religious symbol which is an expression of first amendment free speech.’ ”
Id. at 462. Under this reasoning, if the City of Ottawa had acquiesced in Rohrer’s request to ban the paintings from Washington Park, the Jaycees would have been entitled to an injunction removing the ban.
I am of the opinion that we should follow the reasoning of the Sixth Circuit in AUSCS and Congregation Lubavitch rather than the Kaplan and Smith cases upon which the majority rely. Congregation Lubavitch is the only post-Allegheny decision (of which I am aware) dealing with religious expression in open public forums removed from the seat of government, such as we have here, and the majority opinion is directly in conflict with it. Secondly, the AUSCS ease, dealing with a Menorah in a public forum near the seat of government, seems more in line with opinions of our Court that have demonstrated a strong belief that private parties have a constitutionally protected right to equal access to public forums for the purpose of religious expression. Finally, the physical setting of the paintings in a public forum far removed from the seat of government creates less danger of a perception of governmental endorsement of religion than the displays in either Kaplan or Smith. Thus, the majority is on shaky ground when relying on Kaplan and Smith for excluding the Jaycees’ exhibit from the Park. If the district court was of the opinion that the Jaycees’ disclaimer sign was inadequate as to size or content, it might readily have remedied that problem by issuing an order requiring larger letters and a more specific disclaimer on the part of the City, including the placement thereof.
The majority seems to recognize that any content-based restriction on speech in a public forum must be narrowly tailored to serve a compelling state interest (although it never says so), Perry, 460 U.S. at 45, 103 S.Ct. at 955, and then in an ineffectual attempt to support its holding implies that exclusion of the J.C.C.’s display is the most narrowly tailored means available to Ottawa.11 That is nonsense. The plaintiff merely requested that the court require *811Ottawa to enact reasonable time, place and manner restrictions on the use of Washington Park, but the district court went out on its own and well beyond the requested relief and mandated a total ban of the paintings in the Park. If the plaintiff were entitled to relief on the legal grounds specified, which she is not, enjoining such restrictions, perhaps along with a substituted type of disclaimer of City sponsorship,12 would certainly remove the possibility that some person might suspect the display as a governmental endorsement of Christianity. Furthermore, the majority fails to address the requirement that even when reasonable time, place and manner restrictions are justified in a public forum, “the regulations [must] leave open adequate alternative modes of communication.” Lubavitch, 917 F.2d at 346 (citing Ward v. Rock Against Racism, 491 U.S. 781, 109 S.Ct. 2746, 2753, 105 L.Ed.2d 661 (1989)). The requirement of leaving open alternative modes of communication when limiting speech in a public forum refers to permitting speech in a public forum rather than relegating it to private property, or it would be meaningless. The majority apparently disagrees that “adequate alternative modes of communication” must remain open in public forums, since they say that “there is no question in this case that the Ottawa Jaycees ... can move their display to private property.” Maj.Op. at 774. I know of no other reported case where a court has completely excluded the communication of an idea from all public forums, nor has the district court or the majority cited one. In every case the majority cites where a court has excluded a private party’s religious display or symbol, the exclusion has related only to settings located in the seat of government, never to a quintessential public forum, i.e., Washington Park, far removed from governmental buildings or environment. Under current Free Speech Clause analysis, there is no legal basis to justify the exclusion of the paintings and holding that they are entitled to less protection than other speech. Such a position, in my opinion, raises the question of judicial hostility toward all religions, which the Supreme Court condemns, certainly not the feigned neutrality the majority attempts to assert.13 See Maj.Op. at 774. It would be *812an unconstitutional infringement of the J.C.C.’s right to free speech for Ottawa to totally exclude the paintings from Washington Park, and such an exclusion emanating from this Court is likewise invalid. Under a constitution that protects the free exercise of religion as well as free speech, I would think that religious speech should be near the pinnacle of protected rights, and as members of the Supreme Court have done, let us recognize that religion plays an important role in our society. I would reverse the erroneous decision of the district court.
B. The Lemon Test
As I have established above, when private religious speech in a quintessential public forum is at issue, the Lemon test applies to the government policy alone, cf. Widmar v. Vincent, 454 U.S. 263, 102 S.Ct. 269, 70 L.Ed.2d 440 (1981) (Lemon test applied to equal access policy, not the religious speech in a limited public forum), for if it applies to private religious speech, all religious expression, whether it be Buddhist, Catholic, Episcopalian, Jewish, Lutheran, Muslim, Protestant or other, would be excluded from public forums. Since Doe has failed to demonstrate that any person or group has been excluded from Washington Park, I accept as true the City’s assertion that it follows the constitutional mandate of allowing equal access to the Park. Thus, the Lemon test applies only to the question of whether Ottawa’s equal access policy has a secular purpose, has the primary effect of advancing religion, or promotes excessive entanglement with religion. See Lemon v. Kurtzman, 403 U.S. 602, 612-613, 91 S.Ct. 2105, 2111, 29 L.Ed.2d 745 (1971). Because the majority mistakenly evaluates the Jaycees’ display under the Lemon test,14 it finds the constitutional question here “not close. The Jaycees’ display of the paintings fails the first two prongs of the Lemon test as elaborated in Allegheny." Maj.Op. at 759 (footnote omitted) (emphasis added). I agree that this case falls short of presenting a close question, but for reasons unrelated, separate and distinct. When the Lemon test is appropriately applied to the City policy of equal access to Washington Park rather than to the Jaycees’ display, the City passes the test with flying colors, since an equal access policy is an appropriate secular purpose, it does not have the primary effect of endorsing religion, and it avoids entanglement with religion. See Mergens, 110 S.Ct. at 2370-71.
1. Secular Purpose
The City policy of allowing equal access to Washington Park is mandated under the First Amendment. A policy of equal access is an undeniably secular purpose under current Establishment Clause jurisprudence: “ ‘an open-forum policy, including nondiscrimination against religious speech would have a secular purpose,’ and would in fact avoid entanglement with religion.” 15 Mergens, 110 S.Ct. at 2370 (quoting Widmar, 454 U.S. at 271-72, 102 S.Ct. at 275) (citations omitted) (emphasis original). The majority casts aside the equal access policy question by focusing on the Jaycees’ use of the Park, and in a concluso-ry statement without foundation in the record sarcastically states, “[i]n applying its ‘policy’ of equal access, the City apparently believes that some groups are more *813equal than others!” Maj.Op. at 761.16 The majority fails to explain how it could come to this conclusion first, if it viewed the record objectively, and secondly, if it followed the mandate of the law and viewed the record in the light most favorable to the Jaycees in review of a summary judgment when the record is utterly devoid of allegations that the City has ever denied access to anyone. As established above, the City is entitled to a presumption that it is following the constitutional mandate of allowing equal access to all in the use of Washington Park until the plaintiff establishes her burden of proving that the City has denied access to the forum to at least one person or group. Furthermore, as I noted in my statement of facts (supra at 793-794), Washington Park has a long history of being an open forum, dating back at least to the year 1858 when Abraham Lincoln and Stephen Douglas used it for a debate. I fail to understand how the majority can view it to be otherwise.
The majority focused primarily on whether there was a secular message in the paintings themselves, and states that “[t]he Jaycees fail in their argument to overcome the core of the paintings’ spiritual nature-” Maj.Op. at 759. This statement illustrates at best the continued confusion on the part of the majority over the application of the Lemon test. Throughout its application of the Lemon test, the majority speaks of attempts on the part of the Jaycees or the City to neutralize the religious message17 and concludes that the paintings “can never be neutralized.” Id. at 768. In fact, the Jaycees never argued that the paintings have a secular message, nor need they. It is true that if the Lemon test were applicable to the paintings, the display would be required to demonstrate a secular purpose,18 and the district judge *814somehow erroneously assumed without citing any legal support that the paintings must have a secular purpose: “City intended to promote that religious message, for no secular message may fairly be attributed to the display in its totality.” Doe v. Small, 726 F.Supp. at 721. But as I have demonstrated, the Jayeees’ purpose in displaying the paintings is immaterial; only the City’s objective in allowing access to the Park matters, and the municipality’s equal access policy provides an adequate secular purpose under the Supreme Court’s statement in Mergens that “ ‘an open-forum policy, including nondiscrimination against religious speech would have a secular purpose.’ ” Mergens, 110 S.Ct. at 2370 (quoting Widmar, 454 U.S. at 271-72, 102 S.Ct. at 275). Thus, the religious content of the paintings is irrelevant to the analysis of the secular purpose prong of the Lemon test, and particularly irrelevant to the analysis of the City’s purpose in allowing the private display.
The majority finds evidence of an absence of a City secular purpose for allowing the display in the City’s resolution rejecting an effort to exclude the paintings from the annual Christmas decorations in Washington Park. In focusing on the City’s alleged endorsement of the display’s religious message, the majority fails to note that there was a secular purpose for allowing the display stated in the same resolution:
“WHEREAS, the City Council of the City of Ottawa finds that the decorations in downtown Ottawa which have been erected for more than the last 20 years by public and private agencies truly represent a cooperative effort by the community to provide appropriate seasonable Yuletide spirit so that people attracted by the Christmas decorations to shop and otherwise do their business in the downtown area will be benefitted by the traditional, beautiful and seasonally appropriate decorations which they have come to know and love for 2 decades. The City Council specifically finds the pictures erected by the Jayeees in Washington Park are an integral part of the seasonal decorations epitomizing Christmas in the hearts and minds of the citizens of the City.”
(Emphasis added). The resolution states the permissible secular purpose of attracting people to the downtown area “to shop and otherwise do their business in the downtown area.” The majority acknowledges that the Jayeees raise this argument, but inexplicably removes its acknowledgment from its discussion of the resolution, and states: “Although this purpose may in fact be secular, the City must show that there is a particularly good reason for the City to accomplish its purposes through religious means.” Maj.Op. at 763 (emphasis added).19 This statement ignores the fact that the resolution referred to the entire array of Christmas decorations provided by private parties in addition to the City as attracting people to the downtown area, and that the City considered the Jayeees’ display to be an integral part of the decorations. Refusing to acknowledge that the City stated a permissible secular purpose in its resolution, the majority begs the ques*815tion, for all the City did was to allow all who desired to help in the decorating of the downtown area participate. The City used no “religious means” to accomplish its secular purpose of attracting business to the downtown area. The J.C.C. provided the religious aspect of the Christmas display, and the City was and is without constitutional authority to exclude the Jaycees’ religious message while encouraging secular messages. But the majority rejects the possibility of a secular purpose in the City resolution, since “[t]he City did not try to hide its approval of the religious display and even used the word ‘endorse’ to express its support.” Maj.Op. at 760. This statement fails to give adequate consideration to the context of the resolution, which declares:
“NOW, THEREFORE, BE IT RESOLVED by the City Council of the City of Ottawa, that after due consideration and reflection upon the complaint raised in the pictures in Washington Park, that this Council endorse the activities of the Ottawa Jaycees in maintaining, erecting, dismantling and storing said pictures and incorporating them in the overall Christmas display that annually graces the downtown area of the City and further thanks all the other groups, public and private, who also maintain, erect, dismantle and store other portions of the Christmas decorations which are integral to the annual Yuletide season and the spirit thereof.”
(Emphasis added). The City never endorsed the message of the paintings, but the activities of the Ottawa Jaycees “in maintaining, erecting, dismantling and storing said pictures and incorporating them in the overall Christmas display that annually graces the downtown area of the City....” The City’s endorsement was of a private party’s efforts and investment in contributing to the City’s Christmas decorations. I plead ignorance as to how one could conceive that it would be unconstitutional for the government to express its appreciation for a private party’s free and voluntary action of contributing to a Christmas display because the private party’s contribution has religious content.20 Another crucial aspect of the context of the resolution is that it was in response to a request to prohibit the Jaycees’ display. The use of the term “endorse” represents the City’s refusal to censor the paintings and thus display overt hostility to Christians. Moreover, it should be noted that the statement that the City “further thanks all other groups” clearly states that the City equated its “endorsement” of the J.C.C.’s activities with its expression of appreciation to any and all other groups involved in erecting, financially supporting and maintaining the Christmas displays. In closing its discussion of the City resolution, the majority says, “[a] ‘statute should be held to have an improper purpose * * * [since] it is beyond purview that endorsement of religion or a religious belief “was and is the law’s reason for existence.” ’ [Citations omitted]. In this case, it is beyond dispute that endorsement of religion was the reason for the display.” Maj.Op. at 760. Frankly, this statement is incomprehensible. From the context it apparently refers to the resolution at issue although it fails to say so. But even if the resolution could properly be considered as a “statute” or “law” the resolution cannot legitimately be considered as existing to endorse religion, since it came into being as the result of an effort by a private party to censor religion.
In a context entirely distinct from its discussion of the resolution, the majority states:
“Despite the usual deference of courts to statements of legislative purpose, the Constitution prevents us from acquiescing to the Jaycees’ attempt to articulate a secular purpose where really none is to be found. The Jaycees have failed to convince this Court that the City has *816satisfied the secular purpose requirement of Lemon.’’
Maj.Op. at 763 (emphasis added).21 This statement implies that the secular purpose of promoting shopping and other business in the downtown area was an afterthought to rescue an otherwise unconstitutional resolution. How can a secular purpose stated in a resolution from a duly constituted public body be considered an “attempt to articulate a secular purpose where really none is to be found”? The majority’s speculation implying that the argument is an afterthought is most troubling in an appellate Court’s opinion, since the secular purpose was clearly stated in the resolution, as noted above. Rather than the Jaycees having failed to establish “that the City has satisfied the secular purpose requirement of Lemon,’’ the majority has failed to demonstrate that the secular purpose stated in the City’s resolution was invalid, or that the City’s policy of allowing equal access to Washington Park was nonexistent. Thus, there is not just one but two valid secular purposes for allowing the paintings to be exhibited in Washington Park (the constitutional mandate of allowing equal access and the legitimate goal of attracting business to the downtown area), so the City easily passes the first prong of the Lemon test.
2. Primary Effect or Endorsement
The second prong of the Lemon test prohibits a statute or practice from having the primary effect of advancing or inhibiting religion. Lemon, 403 U.S. at 612, 91 S.Ct. at 2111. In Allegheny, the Supreme Court adopted Justice O’Connor’s “endorsement” test from Lynch as the relevant query for the primary effect of a government statute or practice. See Allegheny, 109 S.Ct. at 3100-03. Whether a government practice endorses religion “depends upon the message that the government’s practice communicates: The question [when a government display is at issue] is ‘what viewers may fairly understand to be the purpose of the display.’ ” Id. at 3102. The majority overlooks the context of the Court’s statement in Allegheny and applies this statement directly to the Jaycees’ display. It is only when the government presents the display, however, that a viewer’s perception of the display is an issue;22 when a private party exhibits a display in a quintessential public forum removed from the seat of government, it is the government practice allowing the display that must be judged according to “what viewers may fairly understand to be the purpose of [the government policy].” If “[t]he proposition that schools do not endorse everything they fail to censor is not complicated,” Mergens, 110 S.Ct. at 2372, neither is the proposition that cities “do not endorse everything they fail to censor” in an unlimited public forum. Most viewers are unlikely to perceive a governmental policy of allowing equal access to all speech, including religious expression, as an endorsement of religion.
The Supreme Court has clearly rejected the proposition that allowing equal access for religious speech in limited public forums has the primary effect of advancing religion, see Mergens, 110 S.Ct. at 2371 (“the message [sent by equal access] is one of neutrality rather than endorsement”), Widmar, 454 U.S. at 273-74, 102 S.Ct. at 276 (“In this context we are unpersuaded that the primary effect of the public forum, open to all forms of discourse, would be to *817advance religion.”), and I am unpersuaded that it would hold differently here. Speech in a forum established by the government for a limited use, such as in Mergens and Widmar, carries far more of an implication of government endorsement than speech in a forum such as Washington Park that has been unregulated for as long as one can remember. If “secondary school students are mature enough and are likely to understand that a school does not endorse or support student speech that it merely permits on a non-discriminatory basis,” Mergens, 110 S.Ct. at 2372, the general populace is “likely to understand that [the City] does not endorse or support [private] speech that it merely permits on a non-discriminatory basis.” Significantly, there is no allegation in the record that the City treated any user of Washington Park less favorably than the J.C.C. Thus, there is no discrimination to imply City endorsement of the Jaycees’ religious beliefs.
Rather than analyzing the primary effect of the City’s policy, the majority focuses on the alleged effect of the paintings. It asserts that Allegheny requires an examination of the context as well as the content of this private display in a public forum.23 The crucial context in Allegheny was the presence of a religious display on the County Courthouse stairway, “the seat of county government. No viewer could reasonably think that it occupies this location without the support and approval of government.” Allegheny, 109 S.Ct. at 3104 (citation and footnote omitted). The Court stated that in view of the limited nature of the forum at issue, “any display located there fairly may be understood to express views that receive the support and endorsement of the government.” Id. at n. 50. Moreover, the Court specifically noted that it was not addressing the issue of a private religious display in a public forum like the case at hand: “the créche here does not raise the kind of ‘public forum’ issue ... presented by the creche in McCreary v. Stone_” Id. (citations omitted). The majority recognizes that the J.C.C.’s display in Washington Park is removed from the seat of government (although it ignores the public forum distinction) but finds that “the placement of the paintings in the Park still effects an impermissible endorsement of religion.” Maj.Op. at 766. Initially, the majority supports its conclusion by stating that
“the paintings occupy much of the length of the entire western side of the Park. When they are on display, they are visible so that passers-by on La Salle Street will view them night and day. The extent to which the paintings are a prominent fixture of the Park during the Christmas season and beyond supports the finding that the City, in approving this major display, endorsed its religious message.”
Id. at 766 (footnote omitted). The paintings occupy less than one half of the length of the western side of the Park, and even a casual glance at the Jaycees’ night photographs of Washington Park (Jaycees’ Exhibit Q, Q-2, R and S) reveals that the paintings are dwarfed by the rest of the Christmas decorations. Moreover, since the Constitution prohibits the City from excluding religious speech from a public forum on the basis of its content, Ottawa was without constitutional authority to disapprove the display. The City’s only constitutional alternative to placing no restrictions on the display would have been to enact reasonable time, place and manner restrictions that would apply to all private speech equally. There is no constitutional requirement, however, that the City must enact such regulations. Secondly, the majority argues that the presence of the concrete foundations to support the paintings “sends a message that the government property provides a permanent home for an annual private religious display.” Id. at 766. So what follows? Public forums are required to be open to religious messages as well as secular ones. Indeed, the Park is far less a permanent home for the display than it is for the War Memorial, for *818the paintings are in storage most (10 months) of the year. Since the City has allowed a private organization to erect a permanent expression of its appreciation to war veterans, the City may not prohibit another private organization from expressing its religious beliefs from time to time. Furthermore, the record contains statements from City officials to the effect that if someone else wished to use the supports for their own display, or wished to install their own supports, they would be free to do so.24 With no evidence to the contrary, the only legitimate inference to be drawn from the record is that the City of Ottawa is demonstrating neutrality toward religion. Finally, the majority discounts the City’s “festival of lights,” including a fifteen-foot snowman, the Salvation Army’s Christmas tree and the paintings, as providing an overall Christmas display because the message in the paintings conveys more than the facts of Jesus’ birth.
“[W]ith the exception of three of the paintings, the message of the display commemorates much more than the story of Jesus’ birth. A painting of the Sermon on the Mount, the stilling of a lake storm, the Last Supper, or the crucifixion does not complement the secular symbols of Christmas to make an integrated Christmas holiday display — each canvas portrays religious elements of Christian theology.”
Id. at 76'7. The celebration of Christ’s life as well as his birth is indistinguishable from celebrations of the birthdays and lives of George Washington, Abraham Lincoln, or Martin Luther King. In each of these celebrations, the birth of the person would be irrelevant without the accomplishments of the person’s life. I fail to see why the celebration of Christ’s birthday should be different.
The majority relies on the history and duration of the display to reject the Jaycees’ suggestion that in light of the addition of the Festival of Lights in 1988, the specific physical context of the paintings would not violate the Constitution even if they were displayed by the City. Maj.Op. at 768. This novel and unprecedented departure from Justice O’Connor’s use of the “history and ubiquity” of a practice is invalid. In Allegheny, Justice O’Connor stated
“Under the endorsement test, the ‘history and ubiquity’ of a practice is relevant not because it creates an ‘artificial exception’ from the test. On the contrary, the ‘history and ubiquity’ of a practice is relevant because it provides part of the context in which a reasonable observer evaluates whether a challenged governmental practice conveys a message of endorsement of religion.”
Allegheny, 109 S.Ct. at 3121. The majority once again quotes selectively, thus taking this language out of context. It omits the last phrase of this quotation, “evaluates whether a challenged governmental practice conveys a message of endorsement of religion” and continues down nearly one-half of the column until it comes to the language “would view such long-standing practices as a disapproval of their particular religious choices” to turn this language of Justice O’Connor’s, which justifies upholding religious practices which might otherwise be excluded, to justify excluding religious practices because of their history and ubiquity.25 The history (or ubiquity) of a practice has never before, to my knowledge, been used to justify declaring the practice unconstitutional. To the contrary, in Mather, the Village of Mundelein “added a Christmas tree with lights and, after questions had been raised about the propriety of displaying a créche on public property, many other symbols of the season — a Santa Claus and sleigh, carolers, snowmen, carriage lights, wreaths, and two soldiers in the shape of nutcrackers.” Mather, 864 F.2d at 1292. The City of Ottawa’s addition of the “festival of lights” and the snowman is indistinguishable from the aug*819mentation of the Village’s Christmas display in Mather. In the context of the over-all Christmas display in Washington Park, the paintings depicting the life of Christ would be constitutional even if they were displayed by the City.
3. Government Entanglement with Religion
Under the third prong of the Lemon test, a state policy “must not foster ‘an excessive government entanglement with religion.’ ” Lemon, 403 U.S. at 613, 91 S.Ct. at 2111 (citation omitted). The inevitable result of the majority’s holding is that governmental entities will be thrust into direct entanglement with religion anytime a private speaker wishes to display or communicate religious concepts in a public forum. The majority’s detailed analysis of the paintings and holding them unconstitutional because they are “a Christian display, not a Christmas display,” Maj.Op. at 765, implies that the City of Ottawa should have censored the religious content of the display before deciding to allow it.26 If the City of Ottawa were to conduct a theological analysis of private religious messages before allowing them in Washington Park, it would be engaging in precisely the “excessive government entanglement with religion” prohibited in Lemon. The Supreme Court recently criticized the risk of such entanglement in Mergens: “Indeed, as the Court noted in Widmar, a denial of equal access to religious speech might well create greater entanglement problems in the form of invasive monitoring to prevent religious speech at meetings at which such speech might occur.” Mergens, 110 S.Ct. at 2373. In the present case, the majority would have the City of Ottawa engage in invasive monitoring of the religious content of displays in Washington Park. Evaluating the propriety of the religious content of private speech in a public forum clearly entails governmental entanglement with religion.
Furthermore, who are we, a United States Court of Appeals, to sit in judgment on the theological content of a religious message? The majority states:
“Christians commemorate Christmas in different ways: through children’s stories such as ‘The Little Drummer Boy’ or through Christmas carols such as ‘Silent Night,’ ‘We Three Kings,’ ‘Hark, the Herald Angels Sing,’ and ‘What Child is This.’ All of them celebrate or recount the story of the birth of Jesus. None of them recall the events depicted in thirteen of the paintings. The story of the loaves and fishes, the baptism of Jesus, the road to Emmaus and the Last Supper simply do not figure into the story of the holiday in either its religious or secular variations.
sjs s¡« sje >¡c sfc >it
“[T]he pictures in the Park evoke in the mind of the observer much more than the story of Jesus’ birth. Indeed, the name of the display itself, ‘The Greatest Story Ever Told, ’ encompasses the life, crucifixion, and resurrection of Jesus — not just the Christian miracle of his birth. It is a Christian display, not a Christmas display. Indeed, the paintings proclaim and showcase the core tenets of the Christian religion by communicating the entire story of Jesus.”
Maj.Op. at 764-765 (emphasis added).27 I do not believe it is within the jurisdiction of the federal courts, nor are they qualified, to determine what is or is not a theologically acceptable message for Christians to proclaim at Christmas. As the former president of the American Bar Association, Chesterfield Smith, stated in a Law Day address:

“As far as possible, judicial forums should be reserved for doing only that which cannot be done elsewhere.

*820“The American public perceives the courts as a jack-of-all trades available to furnish the answer to whatever may trouble them. Shall a war be prosecuted or peace made? What is life, or when does death begin? Shall racial integration be achieved by ... busing of children to far away schools? How shall prisons and mental institutions be operated? Shall nuclear power plants be built, and if so, where? Shall the Concorde fly to these shores? Is affirmative action really inverse discrimination? Shall the snail darter survive? [Is the entire life of Christ an appropriate subject to consider at Christmas?]”
(Quoted in In Matter of Guardianship of Eberhardy, 102 Wis.2d 539, 587, 307 N.W.2d 881 (1981) (Coffey, J., concurring) (emphasis added)). Deciding issues such as the proper theological content of a Christmas display undermines the legitimacy of our judicial function of deciding disputed issues of fact and applying the law thereto.
In decreeing what it feels is an appropriate Christmas message, the majority has apparently ignored the Jaycees’ answer to the Second Amended Complaint, which denied “that the life of Jesus is irrelevant to the story of Christmas,” as well as the testimony from a representative of the Jaycees to the effect that:
“In order for there to be death there has to be life and at Christmastime we celebrate the life of Christ, and to celebrate a figure who has lived and his earthy [sic] remains have died, it is appropriate that we recollect his entire being and Christmastime is a time that we appreciate Jesus, not just his birth, but his entire life.”
Even if it were appropriate for a federal court to determine the proper content of a religious message at Christmastime, which I doubt, on this record and on review of a summary judgment, we should accept as true the testimony that the paintings convey a suitable Christmas message for all. Regardless, in order to avoid excessive entanglements with religion, governmental entities should leave such theological judgments to theologians.
C. Constitutionally Protected Speech
Although Doe has framed this litigation as a request for relief from a violation of the Establishment Clause, when the smoke screen spawned by Doe’s argument is dissipated, it is clear that this suit is nothing more than a complaint that the J.C.C.’s private religious expression offends Doe. The fact that a certain type of private speech may offend one or more listeners, however, is certainly inadequate to justify excluding it from a public forum. See Cohen v. California, 403 U.S. 15, 21, 91 S.Ct. 1780, 1786, 29 L.Ed.2d 284 (1971) (four-letter word on jacket in Courthouse constitutionally protected even though morally offensive); Collin v. Smith, 578 F.2d 1197, 1205-06 (7th Cir.1978) (trauma likely to be created by Nazi march in Skokie, Illinois inadequate to support prohibition of parade: “mere public intolerance or animosity cannot be the basis for abridgement of these constitutional freedoms.”). The Jaycee’s exhibit is analogous to Cohen’s jacket containing offensive words and the Nazi parade in Skokie, Illinois in that all are modes of expression protected under the First Amendment. When the speech at issue is private speech, as here, interference with another private person’s enjoyment of public facilities fails to constitute a cognizable harm. Indeed, even if the City of Ottawa were to adopt Doe’s belief that the paintings are offensive, the Constitution would prevent the City from banning the paintings from the Park:
“Of course, the mere presumed presence of unwitting listeners or viewers does not serve automatically to justify curtailing all speech capable of giving offense.... The ability of government, consonant with the Constitution, to shut off discourse solely to protect others from hearing it is ... dependent upon a showing that substantial privacy interests are being invaded in an essentially intolerable manner.... Those in the Los Angeles courthouse could effectively avoid further bombardment of their sensibilities simply by averting their eyes. And, while it may be that one has a more substantial claim to a recognizable priva*821cy interest when walking through a courthouse corridor than, for example, strolling through Central park, surely it is nothing like the interest in being free from unwanted expression in the confines of one’s own home.”
Cohen, 403 U.S. at 21-22, 91 S.Ct. at 1786. In the instant case, Doe is unable to assert a privacy interest in the use of Washington Park. Thus, if the Jaycees’ exhibit offends her, she is free to avert her eyes. If the Constitution prohibits the government from excluding the morally offensive speech involved in Cohen or the hate-inspired parade of the Nazis in Collin v. Smith, it certainly prohibits both this Court and the City of Ottawa from excluding the J.C.C.’s exhibit from the Park.
CONCLUSION
In applying the Lemon test to private speech in a quintessential public forum, the majority is instituting a dangerous and novel precedent of far reaching import. If this decision stands, private religious speech will be banned from public forums. Rather than demonstrating neutrality toward religion, a policy of banning private religious speech from a public forum clearly demonstrates hostility.
Such judicial hostility toward religion is particularly inappropriate at this time with the recent war in the Persian Gulf bringing about an out-pouring of public acknowl-edgement of faith in God and public acknowledgment of prayer to Him. Immediately after the war began, the news media was full of references to prayers from public leaders as well as private individuals. Are we to consider all of their remonstrations examples of unconstitutional activity? On February 17, 1991, CNN reported that synagogue and church attendance was up twenty to twenty-five percent nation-wide as a result of the war. Furthermore, our ground forces as well as our pilots in the Mid-East were requesting additional chaplains. Thus, the war has highlighted the fact that America is a religious nation. The judiciary should not allow itself to be the willing tool of those who wish it were otherwise.
“Our nation should encourage its citizens to express their religious beliefs or lack thereof, within constitutional limits whether it be through Judaism, Christianity or any other belief that emphasizes the importance of moral values. What better vehicle do we have to strengthen the eroding moral fibre of this nation, which has been sapped of its very vitality by the increased emphasis in public education and all facets of life on materialism, relativism and on unhealthy secularism? We should strive for a rebirth of morality and human responsibility (with every right there is a corresponding obligation) in a concerted effort through public education, the pulpit, the bema, the news media, radio and television programs. What better course can we follow to effectively address the escalating national cancers of child abuse (2 million a year), drug abuse (four million heavy drug users), teen pregnancies (1 million per year), unwed mothers (Vi of all births), divorce (one out of two marriages) and murder (one every 24 minutes)? No great nation has ever maintained its position as a world power without a strong moral foundation. See 1 A. Toynbee, A Study of History (abr. ed. 1947). Let us not contrive ways to make it difficult for people to practice the religion of their choice.”
Doe v. Village of Crestwood, 917 F.2d at 1494 (Coffey, J., dissenting) (emphasis original). I regret to point out that the majority seems to have forgotten that we were founded and remain a “nation under God with liberty and justice for all” whether they be atheists, Christians, Jews or otherwise. The decision of the district court should be reversed, and summary judgment should be entered for the Jaycees.
I dissent.

. Although I address the Lemon test here out of necessity in response to the majority’s opinion, I am unconvinced that the Lemon test is capable of providing a consistently principled rationale for analyzing religious expression. The test has received criticism from members of the Supreme Court, see, e.g., County of Allegheny v. American Civil Liberties Union Greater Pittsburgh Chapter, 492 U.S. 573, 109 S.Ct. 3086, 3134, 106 L.Ed.2d 472 (1989) (Kennedy, J., concurring in part and dissenting in part) and cases cited therein, as it yields incongruent results. As an example, a majority of the Court reasoned in Allegheny that a creche on the steps of the County Courthouse failed the Lemon test while a Chanukah Menorah outside the City-County Building was proper. In our own Circuit, we have held that a governmental entity may display a creche on public property, see Mather v. Village of Mundelein, 864 F.2d 1291 (7th Cir.1989), but the majority here would exclude a private religious display from public property. Such inconsistencies demonstrate that the Lemon test is an inadequate barometer of the constitutionality of religious speech and conduct. I am of the opinion that we would achieve results that are far more principled and consistent under the Establishment Clause if we were to focus our inquiry on the issue of whether the government has engaged in some form of coercion, either overt or subtle, that presents a realistic danger that the government is attempting to establish a particular religion. Without such coercion, I doubt that there can be a governmental establishment of religion. See Allegheny, 109 S.Ct. at 3136; see also Doe v. Village of Crestwood, 917 F.2d 1476, 1491 (7th Cir.1990) (Coffey, J., dissenting). Analyzing claims such as Doe's under a "coercion" test would a) clearly portray the spurious nature of Doe’s hypothetical "injury” from the Jaycees’ display, b) provide a principled rationale for deciding Religion Clause cases in a consistent manner, c) remove the impression of judicial hostility toward religion engendered by the inconsistent application of the Lemon test, and, perhaps, d) restore a measure of the religious liberty, guaranteed by our Constitution, that has eroded under the consistent assaults of those who are striving to exclude religion from public cognizance.


. The complaint does not allege that the Jaycees are acting for or on behalf of the government, thus the actions of the City prior to the date the Jaycees began displaying the paintings are immaterial to the issue of whether the Jaycees’ display is private speech.


. The record manifests, as the majority concedes, that the City has neither provided lighting nor paid any electric bills ■ to illuminate the paintings (the paintings are not illuminated). The paraphrase of the mayor stating that the City would pay electric bills but would not provide financial help is inconsistent. The record is clear that the City has incurred no expense for the Jaycees' display of the paintings. Indeed, the City is not even defending this law suit — the Jaycees through the National Legal Foundation is defending it.


. The majority once again misstates the record, this time as to the Jaycees’ argument when it says, ‘‘[i]n arguing that the doctrine of the public forum rescues the City from Establishment Clause analysis, the defendant would have us invent an unprecedented exception to the Establishment Clause.” Maj.Op. at 769. The Jaycees have not argued, however, “that the doctrine of the public forum rescues the City from Establishment Clause analysis.” Rather, the Jaycees argue that the Lemon test is inapplicable to private speech in a quintessential public forum. Thus, the Jaycees’ argument requests no "exception” from the Establishment Clause, for the Establishment Clause has never before been applied to private religious speech in an open public forum removed from the seat of government.


. Indeed, almost all who identify with a Christian belief respect the biblical record of the miraculous birth, life, death and resurrection of Christ.


. The majority finds an “apparent clash between the government’s obligation to adhere to the Establishment Clause and a private speaker's right of free expression.” Maj.Op. at 773. This clash is non-existent, for a private speaker's expression fails to implicate the Establishment Clause. It is only when governmental conduct, as opposed to private conduct, discriminates in favor of religion that there is a violation of the Establishment Clause. Such governmental conduct is unconstitutional, but eliminating discriminatory conduct in favor of religion has never justified discrimination against religion. Government policy must be neutral.


. This is a non sequitur for two reasons: (1) Whether private speech in a public forum is secular or religious is irrelevant to whether the government intends to promote it, and there is no presumption that every private speech in a public forum is promoted by government: (2) The government is not required to limit private speech in a public forum to secular messages— if so, no religious group could ever use public parks. Indeed, as I shall demonstrate hereinafter, it would be unconstitutional for the City to exclude the display on the basis of its religious content. Thus, the most reasonable inference to draw from the City allowing the display is that the City was following the constitutional mandate of allowing equal access to public forums, a concept the district court neglected to consider.


. The majority tracks the district court's position: "Indeed, it would be surprising if City had in fact acted to promote the now-asserted open forum policy. City Defendants admit City has never formally stated any such policy, and nothing in its conduct really supports the notion that any such concept was at work here." Doe v. Small, 726 F.Supp. at 720 n. 16.


. I have demonstrated above that the majority's implication that the display is not private speech is invalid. See supra at 796-799.


. Even if the City’s conduct in recent years could be construed as making it a sponsor of the display, the appropriate resolution of the problem would be an order enjoining any such further sponsorship.


. “[T]he Fourth Circuit [in Smith ] recognized that excluding the creche from public property was necessary and the most narrowly tailored means available to the court to comply with the Constitution.” Maj.Op. at 774.


. The Jaycees’ 20!/2" by 21'A" sign, which the plaintiffs photograph in Exhibit 17 demonstrates, is easily readable from the sidewalk, states in I'/u" high letters, "THIS DISPLAY HAS BEEN ERECTED AND MAINTAINED SOLELY BY THE OTTAWA JAYCEES A PRIVATE ORGANIZATION WITHOUT THE USE OF PUBLIC FUNDS.” The district court and the majority state that the sign cannot be read from the street, but they fail to set forth or cite anything in the record as a basis for this finding. The photograph was apparently taken from the sidewalk, and the sign is clearly legible even in the photograph.
The majority relies on Allegheny for the proposition that since the sign was posted by the Jaycees rather than the City, the City is endorsing the activity of the Jaycees. The majority’s proposition is an invalid application of Justice Blackmun’s statement in Allegheny that a sign accompanying a display in a limited public forum in the seat of government merely tells whose message is being endorsed. In a quintessential public forum, the ownership of the sign is irrelevant; the content of the message alone is significant, and furthermore, there is no presumption of government endorsement of messages in a public forum, as the majority implies.


. The majority takes an over-broad approach to what it views as the required governmental neutrality toward religion: "The Establishment Clause means that government may not prefer one religion over another, nor may it aid all religions evenhandedly.” Maj.Op. at 756. While the majority’s approach may have some support in the Supreme Court, I doubt that it is likely to prevail. In Chief Justice Rehnquist’s dissent in Wallace v. Jaffree, 472 U.S. 38, 106, 105 S.Ct. 2479, 2515, 86 L.Ed.2d 29 (1985) (Rehnquist, J., dissenting) Justice Rehnquist stated: "The Establishment Clause did not require government neutrality between religion and irreligión nor did it prohibit the Federal Government from providing nondiscriminatory aid to religion.” Likewise, in Justice Kennedy’s recent Allegheny dissent, joined by Chief Justice Rehnquist, Justice White, and Justice Scalia, Justice Kennedy stated, "[rjather than requiring government to avoid any action that acknowledges or aids religion, the Establishment Clause permits government some latitude in recognizing and accommodating the central role religion plays in our society." Allegheny, 109 S.Ct. at 3135 (Kennedy, J., dissenting). Moreover, Justice O’Connor, joined by Chief Justice Rehnquist, Justice White and Justice Blackmun, in Mergens stated "that although incidental benefits accrued to religious groups who used university facilities [in Wid-mar], this result did not amount to an establishment of religion." Mergens, 110 S.Ct. at 2371. Thus, I am unconvinced that any incremental benefits that may accrue from some type of *812governmental assistance is prohibited under the Establishment Clause.


. The majority states that under my analysis, “assertedly private speech is exempt from Establishment Clause analysis." Maj.Op. at 759. This is a misstatement of my argument, however, for my critique of the majority’s application of the Lemon test turns not on the assertion of private expression, but on a finding of private expression in an open public forum removed from the center of government. Contrary to the majority’s assertion that ”[i]t is precisely through the application of the Lemon and endorsement tests that a reviewing court makes a determination whether expression is private or whether it bears the imprint of government endorsement,” the Lemon test is immaterial to a determination of whether speech is private or public.


. See Section 3 infra for a discussion of how the majority’s holding requires entanglement with religion.


. The majority also states that “[o]nly the Jaycees’ claimed ‘equal access’ earned them the explicit endorsement and input of the City in designing the concrete-filled holes and metal sleeves especially to support the paintings.” Maj.Op. at 760-761. There is no evidence in the record implying that the City designed or helped design the sleeves in the replacement supports. The record states only that the City engineer approved the location of the concrete-filled holes. The mayor testified that this type of action on the part of the engineer was necessary in order to avoid damaging underground electrical or water lines. In the absence of evidence to the contrary, the appropriate inference to be drawn from the City engineer's advice is that he would provide similar advice to anyone else who wished to install any object below the ground. See discussion of diggers’ hotline supra at 797-798.


. The majority states that "the City has attempted to neutralize the religious content of the paintings, engaging in what one member of this Court has described as constitutional ‘interi- or-decorating,’ American Jewish Congress v. City of Chicago, 827 F.2d 120, 129 (7th Cir.1987)." Maj.Op. at 767. The majority fails to note that the comment regarding "interior-decorating” is in a Judge Easterbrook dissent in which he strongly condemns evaluating the context of a religious display on the basis that such an analysis ”requir[es] scrutiny more commonly associated with interior-decorators than with the judiciary.” American Jewish Congress v. City of Chicago, 827 F.2d at 129 (Easterbrook, J., dissenting). Thus, Judge Easterbrook’s comment hardly supports describing the City’s addition of the Festival of Lights as "interior-decorating."


.The majority assumes, without analysis, that the religious message of a display must be neutralized in order to have a secular purpose.
"[N]either Lynch nor Allegheny, however, requires that the context of [even] a government exhibit or action neutralize its religious character. Indeed, the Lynch majority specifically denied that it viewed the creche as having only secular meaning:
'Justice Brennan states that “by focusing on the holiday 'context’ in which the nativity scene appears,” the Court "seeks to explain away the clear religious import of the creche” ... and that it has equated the creche with a Santa's house or reindeer.... Of course this is not true.’"
Doe v. Village of Crestwood, 917 F.2d at 1484 (quoting Lynch, 465 U.S. at 684 n. 12, 104 S.Ct. 1365 n. 12) (Coffey, J., dissenting). In Lynch, the Court found a secular purpose in the City's action of displaying a religious symbol even though the creche retained its religious significance. Allegheny did not add a requirement that the religious content of a display be neutralized, and the majority neglected to argue that such a requisite exists. The majority states that "where a city’s display of an undeniably religious symbol has been upheld, see Allegheny, 492 U.S. at 573, 109 S.Ct. at 3086; Lynch, 465 U.S. at 688, 104 S.Ct. at 1355; Mather, 864 F.2d at 1291; McCreary, 739 F.2d at 716; Clawson, 915 F.2d at 244, the analysis turns on the extent to which the religious message is either ‘neutralized’ by the presence of other secular symbols or messages, or is part of an overall, integrated holiday display." Maj.Op. at 762. Once again, the majority makes no effort to support this bald conclusory statement, nor could it. It is *814clearly constitutional for a religious display in a public forum to retain its religious significance. See Allegheny, 109 S.Ct. at 3122 (O’Connor, J., concurring) (Menorah retains its religious significance), at 3139 (Kennedy, J., joined by Chief Justice Rehnquist, Justice White and Justice Scalia) (jLynch court “did not view a secular aspect of the display as somehow subduing the religious message conveyed by the creche_”).


. The majority, unaccountably, relies on a case where a City permanently erected a cross on a government building and tried to justify it as a "promotion of tourism” to support its argument, since “a government may not 'employ religious means to reach a secular goal unless secular means are wholly unavailing.' ” Maj.Op. at 763 (quoting American Civil Liberties Union v. Rabun County Chamber of Commerce, 698 F.2d 1098, 1111 (11th Cir.1983)). I would think that even in the majority's eagerness to affirm the district court, it would in all fairness distinguish a private Christmas display in a quintessential public forum from a cross permanently erected on a public building by the government. Moreover, in light of Allegheny and Lynch, there can be no doubt that a city may permissibly use and allow the use of religious symbols in Christmas displays. Thus the secular purpose expressed in the resolution would be an adequate secular purpose even if the City were displaying the paintings.


. Even if I were to agree, which I do not, that the City’s resolution was an impermissible endorsement of religion, the proper judicial response would be to enjoin further resolutions, not the Jaycees’ private speech. Because there is no legal basis, it is most inappropriate, as the majority decision mandates, to punish a private party for an alleged governmental violation of the Constitution.


. The last sentence of this quotation appears to be the single acknowledgment from the majority that it is the City who must have a secular purpose.


. In the context of the "festival of lights” in the 1988 Christmas decorations of Washington Park, there is no reason to suppose that viewers would have perceived the paintings as a governmental endorsement of religion. As in Lynch, the variety of decorations in the Park provided a number of focal points of which the paints were merely one. The lights, candles, bows, artificial snowflakes and the fifteen foot snowman as a whole dwarfed the paintings. The Jaycees' night photographs of Washington Park (Jaycees’ exhibit Q, Q-2, R and S) clearly demonstrate that the paintings are merely one part of the overall Christmas display in Washington Park. Thus, even if the City were sponsoring the display, it would pass constitutional muster, since under Lynch and Allegheny, religious symbols that are part of a governmental display are clearly constitutional when surrounded by other secular symbols of the season.


. For a discussion of the "content" argument, see section 3, infra, Government Entanglement with Religion.


. See, e.g., Deposition of City Council Member William C. Ferguson, supra at 792-793.


. The majority finds the duration of the display indicative of governmental endorsement. If that were so, which I do not believe, the proper remedy would be the one Doe requested — reasonable time, place and manner restrictions on the use of the Park.


. I find it strange that the government may not interfere with the display of morally offensive paintings, absent a finding that they are legally "obscene,” see Contemporary Arts Center v. Ney, 735 F.Supp. 743, 744 (S.D.Ohio 1990), but the majority thinks the government must interfere with the display of religious paintings.


. Will we next be requested to censor religious art in government funded art galleries if there is too much of it?